 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     DANIEL DELGADO
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00220-NONE-SKO
12                     Plaintiff,                    STIPULATION TO CONTINUE
                                                     SENTENCING; ORDER
13   vs.
14   DANIEL DELGADO,                                 Date: May 29, 2020
                                                     Time: 10:00 a.m.
15                    Defendant.                     Judge: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Angela Scott, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Daniel Delgado, that the sentencing
21   hearing currently scheduled for March 20, 2020, at 8:30 a.m. may be continued to May 29, 2020,
22   at 10:00 a.m.
23          On December 16, 2019, Mr. Delgado entered a plea of guilty to Count 1 of the
24   Indictment. See Dkt. #44. On February 7, 2020, Probation filed its initial Presentence
25   Investigation Report (“PSR”) in this case. See Dkt. #60. Mr. Delgado’s informal objections are
26   currently due on or before February 21, 2020.
27          On February 4, 2020, defense counsel filed a request with the Los Angeles County
28   Superior Court to obtain Mr. Delgado’s juvenile file, specifically his foster care records. Defense
 1   counsel has also been in contact with Los Angeles County Counsel regarding obtaining these
 2   records since before that date. As of the date of this filing, it is unknown when such records will
 3   be provided. Accordingly, Mr. Delgado requests that his sentencing hearing be continued to May
 4   29, 2020, in order to provide him with sufficient time to obtain and review his juvenile records,
 5   as such records may be relevant for sentencing purposes in this case. Additionally, the parties
 6   request that the due date for informal and formal objections be continued in accordance with a
 7   May 29, 2020 sentencing date.
 8           The requested continuance is made with the intention of conserving time and resources
 9   for both the parties and the Court. The government is in agreement with this request and the
10   requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
11   exclusion of time is necessary.
12
13                                                 Respectfully submitted,
14                                                 McGREGOR W. SCOTT
                                                   United States Attorney
15
16   Date: February 18, 2020                       /s/ Angela Scott
                                                   ANGELA SCOTT
17                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
18
19                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
20
21   Date: February 18, 2020                       /s/ Reed Grantham
                                                   REED GRANTHAM
22                                                 Assistant Federal Defender
                                                   Attorney for Defendant
23                                                 DANIEL DELGADO
24
25
26
27

28

     Delgado – Stipulation
     and Proposed Order
                                                      2
 1                                             ORDER
 2           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
 3   set for Friday, March 20, 2020, at 8:30 a.m. be continued to Friday, May 29, 2020, at 10:00 a.m.
 4
     IT IS SO ORDERED.
 5
 6       Dated:      February 18, 2020
                                                        UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Delgado – Stipulation
     and Proposed Order
                                                    3
